EXHIBIT 10(a)
 
AGREEMENT OF PURCHASE AND SALE
 
THIS AGREEMENT OF PURCHASE AND SALE (“Agreement”) is made as of June 7, 2002
(“Contract Date”), between (i) HMC Copley LLC, a Delaware limited liability
company (“Purchaser”), and (ii) Copley One LLC, a Massachusetts limited
liability company (“Seller”).
 
ARTICLE 1.    INTERPRETATION
 
1.1    Definitions.    For purposes of this Agreement, the following capitalized
terms shall have the meanings indicated:
 
1.1.1    Accounting Period:    as defined in the Existing Management Agreement.
 
1.1.2    Action:    any action, suit, arbitration, governmental investigation or
other legal proceeding.
 
1.1.3    Apportionment Time:    12:01 a.m. local Boston, Massachusetts time on
the Closing Date.
 
1.1.4    Broker:    Hodges Ward Elliott.
 
1.1.5    Capex Forecast:    as defined in Section 10.4.4.
 
1.1.6    Chilled Water Agreement:    Marriott Chilled Water Agreement dated as
of February 3, 1982 by and between Marriott Urban Boston Venture, as “Consumer”,
and UIDC of Massachusetts, Inc., as the “Central Tenant”, as amended by
Amendment to Marriott Water Agreement dated as of February 1, 2002, relating to
the supply of chilled water to the Hotel, and by letter agreement dated March 1,
1982.
 
1.1.7    Chilled Water Estoppel Certificate:    as defined in Section 5.8.2.
 
1.1.8    Closing:    the consummation of the purchase and sale of the Hotel as
contemplated by this Agreement.
 
1.1.9    Closing Date:    the date on which the Closing occurs.
 
1.1.10    Code:    the Internal Revenue Code of 1986, as amended.
 
1.1.11    Consumables:    all opened and unopened food and alcoholic and
non-alcoholic beverages located at the Hotel.
 
1.1.12    Contract Date:    as defined in the Preamble.
 
1.1.13    Contracts:    all contracts for services, maintenance or supplies,
purchase orders, license agreements, warranties, guaranties, and other contracts
or



1



--------------------------------------------------------------------------------

agreements to which Seller is a signatory and a party relating to the use,
maintenance, operation, protection, promotion, provisioning or equipping of the
Hotel, but excluding the Equipment Leases, the Space Leases, Chilled Water
Agreement, the Existing Management Agreement, the Parking Agreements, the
Renovation Agreements and the Operating Agreements.
 
1.1.14    Damages:    as defined in Section 7.5.1.
 
1.1.15    Deposit:    as defined in Section 2.3.
 
1.1.16    Due Diligence Period:    as defined in Section 5.1.
 
1.1.17    Easement Estoppel Certificate:    as defined in Section 5.9.2.
 
1.1.18    Easement Agreements:    as defined in Section 5.9.
 
1.1.19    Encumbrance:    any lien, mortgage, deed of trust, security interest,
pledge, charge, option, encroachment, easement, covenant, lease, reservation or
restriction of any kind (whether recorded, perfected, choate or inchoate, actual
or contingent) affecting title.
 
1.1.20    Environmental Laws:    all Legal Requirements relating to the
protection of the environment or to human health, or regulating the manufacture,
use or disposal of Hazardous Substances.
 
1.1.21    Environmental Reports:    as defined in Section 3.13.
 
1.1.22    Equipment Leases:    all leases of personal property to which Seller
is a signatory and a party located at, or used in the operation of, the Hotel,
excluding any Operating Agreements.
 
1.1.23    Escrow Agent:    the Title Company, in its capacity as escrow agent
under this Agreement and the Escrow Agreement.
 
1.1.24    Escrow Agreement:    the Escrow Agreement of even date herewith
between Seller, Purchaser and Escrow Agent regarding the holding and
disbursement of the Deposit.
 
1.1.25    Existing Lender:    Metropolitan Life Insurance Company, a New York
corporation.
 
1.1.26    Existing Loan:    the loan with the approximate current principal
balance of $97,000,000.00 made by Existing Lender to Seller.
 
1.1.27    Existing Loan Documents:    the documents that evidence and/or secure
the Existing Loan, and any agreements between Seller (or its affiliates) and
Existing Lender that relate to the Existing Loan and/or the Hotel.



2



--------------------------------------------------------------------------------

 
1.1.28    Existing Manager:    Marriott Hotel Services, Inc., a Delaware
corporation.
 
1.1.29    Existing Management Agreement:    the Management Agreement dated as of
April 14, 1981, between Seller, successor to Marriott Urban Boston Venture, as
“Owner,” and Existing Manager, successor to Marriott Corporation, as amended by
First Amendment to Management Agreement dated as of February 22, 1982, and
instruments dated May 16, 1984, May 17, 1984 and May 15, 1987.
 
1.1.30    Existing Mortgage:    the Leasehold Mortgage, Security Agreement and
Fixture Financing Statement executed by Seller, as mortgagor, in favor of
Existing Lender, as mortgagee, dated as of June 6, 1996, and recorded in the
Suffolk Registry of Deeds, encumbering the Hotel and securing the obligations of
Seller under the Existing Loan.
 
1.1.31    Expendables:    all china, glassware, linens, silverware, kitchen and
bar small goods, paper goods, guest supplies, cleaning supplies, operating
supplies, laundry supplies, other supplies not held for resale, printing,
stationery, uniforms, fuel, brochures and other promotional material, whether in
use or held in reserve storage for future use.
 
1.1.32    FF&E Reserve:    the Equipment Reserve described in Section 8.02A of
the Existing Management Agreement.
 
1.1.33    Fiscal Year:    as defined in the Existing Management Agreement.
 
1.1.34    Furnishings:    all furniture, fixtures, equipment and other items of
tangible personal property, whether in use or held in reserve storage for future
use, including: floor coverings, pictures, beds, mattresses, bedspreads,
pillows, radios, television sets, and other furniture; all specialized hotel
equipment, including all equipment used in the operation of kitchens and dining
rooms, cleaning equipment, laundry equipment, office equipment, appliances,
computers and machines, health club equipment, and special lighting and other
equipment of a like nature, but excluding the Consumables, Expendables and
Miscellaneous Hotel Assets.
 
1.1.35    Hazardous Substance:    any pollutant, contaminant or any toxic,
radioactive or otherwise hazardous substance, including petroleum, its
derivatives, byproducts and other hydrocarbons, and asbestos, in each case as
regulated under Environmental Laws.
 
1.1.36    Hotel:    collectively, the following: (i) all right, title and
interest of Seller under the Lease, the Chilled Water Agreement and the Easement
Agreements, (ii) the Improvements, (iii) the Furnishings, Consumables,
Expendables, Miscellaneous Hotel Assets, assignable Permits and Intellectual
Property, (iv) all right, title and interest of Seller in, to and under the
Contracts, the Equipment Leases, the Space Leases, the Parking Agreements, the
Renovation Agreements, and the Existing Management Agreement, and (v) all right,
title and interest of Seller in, to and under the Operating Agreements.



3



--------------------------------------------------------------------------------

 
1.1.37    Improvements:    the buildings, structures (surface and sub-surface),
installations and other improvements, including such fixtures and appurtenances
as shall constitute real property, located on the Land.
 
1.1.38    Intellectual Property:    collectively, (1) all trademarks, service
marks, trade dress, logos and trade names used in connection with the Hotel,
together with all translations, adaptations, derivations, and combinations
thereof and including all goodwill associated therewith, and all trademarks or
business or corporate names confusingly similar thereto in relation to any goods
or services, and all applications, registrations, and renewals in connection
therewith, (ii) all copyrightable works, all copyrights, and applications,
registrations, and renewals in connection therewith, used in connection with the
Hotel, all trade secrets and business information relating to the Hotel
(including ideas, research and development, know-how, formulas, compositions,
marketing processes and techniques, technical data, designs, drawings, customer
and supplier lists, pricing and cost information, and business and marketing
plans and proposals), and (iv) all software used in connection with the
operation of the Hotel (including data, passwords, source codes and related
documentation), excluding all such property as may be owned by Existing Manager
in accordance with the Existing Management Agreement.
 
1.1.39    Interim Liquor Agreement:    as defined in Section 5.13.2.
 
1.1.40    L&B:    as defined in Section 1.1.66.
 
1.1.41    Land:    the land described on Schedule 1.1A.
 
1.1.42    Lease:    the Sublease dated as of January 12, 1982, between Lessor,
successor to Urban Investment and Development Co., as “Landlord,” and Seller,
successor to Marriott Urban Boston Venture, as “Tenant,” with respect to the
Land, as affected or amended by those documents identified on Schedule 1.1B.
 
1.1.43    Legal Requirement:    any federal, state, local or municipal
constitution, law, ordinance, rule, order, regulation or statute.
 
1.1.44    Lender’s Estoppel Certificate:    as defined in Section 5.7.2.
 
1.1.45    Lessor:    Massachusetts Turnpike Authority.
 
1.1.46    Lessor’s Estoppel Certificate:    as defined in Section 5.5.2.
 
1.1.47    Liquor License:    the Innholder License for the Hotel, a copy of
which is attached as Schedule 1.1C.
 
1.1.48    Loan Continuation Documents:    as defined in Section 5.7.3.
 
1.1.49    Manager’s Estoppel Certificate:    as defined in Section 5.4.2.



4



--------------------------------------------------------------------------------

 
1.1.50    Miscellaneous Hotel Assets:    collectively, (i) all general
intangibles relating to design, development, operation and use of the Hotel,
(ii) all rights and work product under construction, service, consulting,
engineering, architectural and other contracts, including surveys, plans and
studies, (iii) receipts, accounting and business records, (iv) books, files and
correspondence relating solely to ownership or operation of the Hotel, (v) guest
registers, maintenance records, rental and reservation records, (vi) plans and
specifications of any portion of the Improvements, (vii) inventories held for
resale, (viii) all phone numbers used in connection with the Hotel, (ix) all
deposits, including utility deposits and security deposits, relating to the
Hotel, (x) keys and lock and safe combinations relating to the Hotel, and (xi)
all accounts receivable in connection with the Hotel, and accounts, reserves,
house banks, petty cash or other cash held by Existing Manager, and prepaid
expenses.
 
1.1.51    New Liquor License:    as defined in Section 5.13.1.
 
1.1.52    Objections:    as defined in Section 5.2.3.
 
1.1.53    Operating Agreements:    all of the following, to which Existing
Manager is a party or a signatory, on its own behalf or on behalf of others: (i)
all contracts for services, maintenance or supplies, purchase orders, license
agreements, warranties, guaranties, and other contracts or agreements, relating
to the use, maintenance, operation, protection, promotion, provisioning or
equipping of the Hotel, (ii) all leases of personal property located at, or used
in the operation of, the Hotel, and (iii) all leases, licenses to occupy space,
concession agreements and other agreements for the use or occupancy of space
within the Hotel.
 
1.1.54    Parking Agreements:    the agreements with respect to the use or
operation of the parking garage facilities located on the Land and on certain
property adjoining the Land.
 
1.1.55    Parking Estoppel Certificate:    as defined in Section 5.6.2.
 
1.1.56    Permits:    all governmental and quasi-governmental licenses, permits,
permissions, authorizations, consents, variances, waivers and approvals used in
or relating to the Hotel, excluding the Liquor License.
 
1.1.57    Permitted Exceptions:    Encumbrances approved or deemed approved by
Purchaser in accordance with Section 5.2.
 
1.1.58    Person:    a natural person or any legal, commercial or governmental
entity, including a corporation, general partnership, joint venture, limited
partnership, limited liability company, trust, business association, group
acting in concert or any person acting in a representative capacity.
 
1.1.59    Purchase Price:    as defined in Section 2.2.
 
1.1.60    Purchaser:    as defined in the Preamble.



5



--------------------------------------------------------------------------------

 
1.1.61    Renovation:    the existing program for the renovation of the finishes
and furnishings of 1147 guest rooms and corridors on guest room floors, but not
the lobby, conference rooms or other public areas of the Hotel.
 
1.1.62    Renovation Agreements:    all contracts and agreements to which Seller
is a signatory and a party, for labor to be performed, or services or materials
to be provided, in connection with the design, construction or equipping of the
Renovation, including contracts and agreements with Existing Manager or other
affiliates of Marriott International, Inc.
 
1.1.63    Renovation Budget:    as defined in Section 3.23.
 
1.1.64    Rent Letter:    as defined in Section 10.2.1.
 
1.1.65    Seller:    as defined in the Preamble.
 
1.1.66    Seller’s knowledge, best of Seller’s knowledge and similar
phrases:    the actual current knowledge of David C. Gorst (Seller’s Assistant
Vice President) and of Daniel L. Plumlee (President of L&B Realty Advisors, Inc.
(“L&B”), Seller’s advisor for the Hotel). There shall be no duty, express or
implied, to investigate, inspect or audit any matter, and there shall be no
personal liability of such individual. In no event shall the knowledge of
Existing Manager, or any employee of Existing Manager, be imputed to Seller.
 
1.1.67    Seller’s Management Agreement Estoppel Certificate:    as defined in
Section 5.4.2.
 
1.1.68    Space Leases:    all leases, licenses to occupy space, concession
agreements and other agreements for the use or occupancy of space within the
Hotel with respect to which Seller is a signatory and a party, excluding any
Operating Agreements.
 
1.1.69    Survey:    as defined in Section 5.2.2.
 
1.1.70    Taxes:    as defined in Section 5.3.6.
 
1.1.71    Term Sheet:    the non-binding term sheet dated November 13, 2001,
between Seller and Existing Manager relating to certain contemplated
modifications to the Existing Management Agreement.
 
1.1.72    Title Commitment:    as defined in Section 5.2.1.
 
1.1.73    Title Documents:    as defined in Section 5.2.1.
 
1.1.74    Title Company:    Fidelity National Title Insurance Company, or such
other nationally recognized title insurer selected by Purchaser and approved by
Seller.
 
1.1.75    Title Objection Date:    as defined in Section 5.2.3.



6



--------------------------------------------------------------------------------

 
1.1.76    Title Policy:    a leasehold policy of title insurance issued pursuant
to the Title Commitment with liability limits in an aggregate amount of not less
than the portion of the Purchase Price allocable to real property in accordance
with Section 2.4 (or, if the parties do not agree on an allocation in accordance
with Section 2.4, the portion of the Purchase Price that Purchaser actually
allocates to real property for federal income tax purposes), subject only to the
Permitted Exceptions.
 
1.1.77    Transaction Documents:    as defined in Section 2.4.
 
1.2    Governing Law.    This Agreement shall be governed by and construed in
accordance with the laws of The Commonwealth of Massachusetts (without reference
to conflicts of laws principles).
 
1.3    Captions, Numberings and Headings.    Captions, numberings and headings
of Articles, Sections, Schedules and Exhibits in this Agreement are for
convenience of reference only and shall not be considered in the interpretation
of this Agreement. References in this Agreement to Articles, Sections, Schedules
and Exhibits shall be deemed to be references to such Articles, Sections,
Schedules and Exhibits in this Agreement unless otherwise expressly specified.
 
1.4    Including.    The word “including” and variations thereof, when used in
this Agreement, shall mean “including without limitation.”
 
1.5    Number; Gender.    Whenever required by the context, the singular shall
include the plural, the neuter gender shall include the male gender and female
gender, and vice versa.
 
1.6    Business Day.    In the event that the date for performance of any
obligation under this Agreement falls on other than a business day, then such
obligation shall be performed on the next succeeding business day.
 
1.7    Severability.    In the event that one or more of the provisions of this
Agreement shall be held to be illegal, invalid or unenforceable, each such
provision shall be deemed severable and the remaining provisions of this
Agreement shall continue in full force and effect, unless this construction
would operate as an undue hardship on Seller or Purchaser or would constitute a
substantial deviation from the general intent of the parties as reflected in
this Agreement.
 
1.8    No Oral Modifications or Waivers.    No modification of this Agreement
shall be valid or effective unless the same is in writing and signed by Seller
and Purchaser. No purported waiver of any of the provisions of this Agreement
shall be valid or effective unless the same is in writing and signed by the
party against whom it is sought to be enforced.
 
1.9    Exhibits.    All Schedules and Exhibits referenced in this Agreement are
incorporated by this reference as if fully set forth in this Agreement, and all
references to this Agreement shall be deemed to include all such incorporated
Schedules and Exhibits.



7



--------------------------------------------------------------------------------

 
1.10    Integration.    This Agreement and all Schedules and Exhibits appended
to this Agreement, and the documents and agreements referenced in this Agreement
contain the entire understanding between Seller and Purchaser with respect to
the sale of the Hotel, and are intended to be a full integration of all prior or
contemporaneous agreements, conditions, understandings or undertakings between
Seller and Purchaser with respect thereto. There are no promises, agreements,
conditions, undertakings, understandings, warranties or representations, whether
oral, written, express or implied, between Seller and Purchaser with respect to
the sale of the Hotel other than as are expressly set forth in this Agreement
and the Schedules and Exhibits appended to this Agreement, and the documents and
agreements referenced in this Agreement.
 
1.11    No Construction Against Drafter.    This Agreement has been negotiated
and prepared by Seller and Purchaser and their respective attorneys and, should
any provision of this Agreement require judicial interpretation, the court
interpreting or construing such provision shall not apply the rule of
construction that a document is to be construed more strictly against one party.
 
ARTICLE 2.     SALE OF HOTEL
 
2.1    Sale and Purchase of Hotel.    Subject to and in accordance with the
terms of this Agreement, Seller shall sell to Purchaser, and Purchaser shall
purchase from Seller, the Hotel.
 
2.2    Purchase Price.    The purchase price (“Purchase Price”) for the sale and
purchase of the Hotel shall be Two Hundred Fourteen Million One Hundred
NinetyThree Thousand Seven Hundred Fifty Dollars ($214,193,750.00), subject to
adjustment pursuant to Article 10. The Purchase Price shall be payable as
follows:
 
2.2.1    Purchaser shall purchase the Hotel subject to the outstanding principal
balance of the Existing Loan on the Closing Date; and
 
2.2.2 Purchaser shall pay to Seller at Closing, in immediately available funds,
an amount equal to the excess of the Purchase Price (as adjusted pursuant to
Article 10) over the outstanding principal balance of the Existing Loan as of
the Closing Date.
 
2.3    Deposit.    Simultaneously with the execution and delivery of this
Agreement by both Seller and Purchaser, Purchaser shall deposit into escrow with
Escrow Agent immediately available funds in the amount of Five Million Dollars
($5,000,000.00) (such sum, together with any interest thereon, the “Deposit”).
The Deposit shall be held, in accordance with the terms of the Escrow Agreement,
in an interest-bearing account, and deposited in such investments as may be
directed by Purchaser and approved by Seller. All interest on the Deposit shall
be part of the Deposit. At the Closing, the Deposit shall be paid to Seller and
credited against the portion of the Purchase Price that is payable pursuant to
Section 2.2.2.
 
2.4    Condition of Hotel.    Purchaser acknowledges for Purchaser and its
successors and assignees: (i) that, assuming Purchaser does not terminate this
Agreement



8



--------------------------------------------------------------------------------

in accordance with Section 5.1 at the end of the Due Diligence Period, Purchaser
shall be deemed to confirm as of such date that Purchaser has been given a
reasonable opportunity to inspect and investigate the Hotel, and all aspects
relating thereto existing as of such date, including all of the physical,
environmental and operational aspects of the Hotel, either independently or
through agents and experts of Purchaser’s choosing; and (ii) that Purchaser will
acquire the Hotel based upon Purchaser’s own investigation and inspection
thereof, subject to any representations and warranties contained in this
Agreement. SELLER AND PURCHASER AGREE THAT, EXCEPT AS EXPRESSLY PROVIDED FOR IN
THIS AGREEMENT, AND THE OTHER DOCUMENTS EXECUTED BY SELLER AT CLOSING
(COLLECTIVELY, “TRANSACTION DOCUMENTS”), THE HOTEL SHALL BE SOLD AND PURCHASER
SHALL ACCEPT POSSESSION OF THE HOTEL ON THE CLOSING DATE “AS IS,” “WHERE IS,”
AND “WITH ALL FAULTS,” WITH NO RIGHT OF SET-OFF OR REDUCTION IN THE PURCHASE
PRICE (EXCEPT AS MAY BE EXPRESSLY PROVIDED HEREUNDER), AND THAT, EXCEPT AS
EXPRESSLY PROVIDED IN THE TRANSACTION DOCUMENTS, SUCH SALE SHALL BE WITHOUT
REPRESENTATION OR WARRANTY OF ANY KIND, WHETHER EXPRESS, IMPLIED, STATUTORY OR
OTHERWISE, INCLUDING WARRANTY OF INCOME POTENTIAL, OPERATING EXPENSES, USES,
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, AND SELLER DOES HEREBY
DISCLAIM AND RENOUNCE ANY SUCH REPRESENTATION OR WARRANTY, EXCEPT AS EXPRESSLY
PROVIDED IN THE TRANSACTION DOCUMENTS. PURCHASER SPECIFICALLY ACKNOWLEDGES THAT,
EXCEPT AS EXPRESSLY PROVIDED FOR IN THE TRANSACTION DOCUMENTS, PURCHASER IS NOT
RELYING AND SHALL NOT RELY ON ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND
WHATSOEVER, WHETHER EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, FROM SELLER AS TO
ANY MATTERS CONCERNING THE HOTEL, INCLUDING: (A) THE CONDITION OR SAFETY OF THE
HOTEL, INCLUDING PLUMBING, SEWER, HEATING AND ELECTRICAL SYSTEMS, ROOFING, AIR
CONDITIONING, FOUNDATIONS, SOILS AND GEOLOGY INCLUDING HAZARDOUS MATERIALS, LOT
SIZE, OR SUITABILITY OF THE HOTEL FOR A PARTICULAR PURPOSE; (B) WHETHER THE
APPLIANCES, IF ANY, PLUMBING OR UTILITIES AND ANY ASSOCIATED METERS ARE IN
WORKING ORDER; (C) THE LIABILITY OR SUITABILITY FOR OCCUPANCY OF ANY STRUCTURE
AND THE QUALITY OF ITS CONSTRUCTION; (D) THE FITNESS OF ANY PERSONAL PROPERTY;
OR (E) WHETHER THE IMPROVEMENTS ARE STRUCTURALLY SOUND, IN GOOD CONDITION, OR IN
COMPLIANCE WITH APPLICABLE CITY, COUNTY, STATE OR FEDERAL STATUTES, CODES OR
ORDINANCES. EXCEPT AS EXPRESSLY PROVIDED IN THE TRANSACTION DOCUMENTS, ANY
REPORTS, REPAIRS OR WORK REQUIRED BY PURCHASER ARE TO BE THE SOLE RESPONSIBILITY
OF PURCHASER AND PURCHASER AGREES THAT THERE IS NO OBLIGATION ON THE PART OF
SELLER TO MAKE ANY CHANGES, ALTERATIONS OR REPAIRS TO THE HOTEL. THE PROVISIONS
OF THIS SECTION 2.4 SHALL SURVIVE THE CLOSING.
 
ARTICLE 3.    SELLER’S REPRESENTATIONS AND WARRANTIES
 
Seller hereby represents and warrants to Purchaser as follows:
 
3.1    Doing Business.    Seller is duly formed, validly existing and in good
standing under the laws of The Commonwealth of Massachusetts, and has full power
and authority to conduct the business in which it is now engaged.



9



--------------------------------------------------------------------------------

 
3.2    Due Authorization.    The execution, delivery and performance of this
Agreement by Seller and the consummation by Seller of the transactions
contemplated by this Agreement have been duly and validly authorized by all
requisite actions of Seller. Assuming the due execution and delivery of this
Agreement by Purchaser, this Agreement constitutes the valid and binding
obligation of Seller, enforceable against Seller in accordance with its terms.
 
3.3    No Violations.    The execution, delivery and performance of this
Agreement by Seller and the consummation by Seller of the transactions
contemplated by this Agreement will not: (i) violate any Legal Requirement or
any order of any court or governmental authority that is binding on Seller or,
to the best of Seller’s knowledge, the Hotel; or (ii) result in a breach of or
default under (A) any contract or other agreement to which Seller is a party or,
to the best of Seller’s knowledge, by which the Hotel is bound (subject to the
consent of Existing Lender pursuant to Section 5.7) or (B) any provision of the
organizational documents of Seller.
 
3.4    Bankruptcy.    Seller is not the subject debtor under any federal, state
or local bankruptcy or insolvency proceeding, or any other proceeding for
dissolution, liquidation or winding up of its assets.
 
3.5    Litigation.    To the best of Seller’s knowledge, there are no Actions
pending or threatened against Seller or affecting the Hotel before any court or
governmental authority, an adverse determination of which would materially
adversely affect (i) the financial condition or operations of the Hotel, (ii)
Seller’s ability to enter into or perform this Agreement, or (iii) Seller’s
title to the Hotel. To the best of Seller’s knowledge, Schedule 3.5 sets forth
all pending Actions which relate to the Hotel.
 
3.6    Violations of Law.    To the best of Seller’s knowledge, Seller and
Existing Manager have received no written notice from any governmental authority
alleging a violation of any Legal Requirement that has not been corrected.
 
3.7    Condemnation Actions.    To Seller’s knowledge, there are no pending
condemnation actions of any nature with respect to the Hotel, and Seller has no
knowledge of any threatened or contemplated condemnation action.
 
3.8    Contracts.    To the best of Seller’s knowledge, all Contracts are listed
in Schedule 3.8. To the best of Seller’s knowledge, all such Contracts are in
full force and effect, and there are no defaults or events that with notice or
lapse of time or both would constitute a default by any party under any such
Contract. Seller has provided to Purchaser correct and complete copies of all
such Contracts. To the best of Seller’s knowledge, there are no amendments,
modifications, terminations, side letters, guaranties or other agreements
affecting the duties and obligations of the parties to such Contracts, except as
listed in Schedule 3.8.
 
3.9    Equipment Leases.     To the best of Seller’s knowledge, all Equipment
Leases are listed in Schedule 3.9. To the best of Seller’s knowledge, all such
Equipment Leases are in full force and effect, and there are no defaults or
events that with notice or



10



--------------------------------------------------------------------------------

lapse of time or both would constitute a default by any party under any such
Equipment Lease. Seller has provided to Purchaser correct and complete copies of
all such Equipment Leases. To the best of Seller’s knowledge, there are no
amendments, modifications, terminations, side letters, guaranties or other
agreements affecting the duties and obligations of the parties to such Equipment
Leases, except as listed in Schedule 3.9.
 
3.10    Space Leases.    To the best of Seller’s knowledge, all Space Leases are
listed in Schedule 3.10. To the best of Seller’s knowledge, all such Space
Leases are in full force and effect, and there are no defaults or events that
with notice or lapse of time or both would constitute a default by any party
under any such Space Lease. Seller has provided to Purchaser correct and
complete copies of all such Space Leases. To the best of Seller’s knowledge,
there are no amendments, modifications, terminations, side letters, guaranties
or other agreements affecting the duties and obligations of the parties to such
Space Leases, except as listed in Schedule 3.10. All brokerage commissions,
finder’s fees and similar compensation in connection with the procurement of all
such Space Leases have been paid in full.
 
3.11    Management Agreement.    There are no management, franchise, license or
similar agreements to which Seller or any affiliate of Seller is a party with
Existing Manager or any other affiliate of Marriott International, Inc. relating
to the Hotel other than the Existing Management Agreement. To the best of
Seller’s knowledge, the Existing Management Agreement is in full force and
effect, and (except as described in the Term Sheet) there are no defaults or
events that with notice or lapse of time or both would constitute a default by
any party under the Existing Management Agreement. Seller has provided to
Purchaser correct and complete copies of the Existing Management Agreement and
the Term Sheet. There are no amendments, modifications, terminations, side
letters, guaranties or other agreements affecting the duties and obligations of
the parties to the Existing Management Agreement, except as described in
Schedule 3.11.
 
3.12    Parking Agreements.    To the best of Seller’s knowledge, all Parking
Agreements, if any, to which Seller is a party are listed in Schedule 3.12. To
the best of Seller’s knowledge, all such Parking Agreements to which Seller is a
party are in full force and effect, and there are no defaults or events that
with notice or lapse of time or both would constitute a default by any party
under any such Parking Agreements. Seller has provided to Purchaser correct and
complete copies of all such Parking Agreements to which Seller is a party. To
the best of Seller’s knowledge, except as listed in Schedule 3.12, there are no
amendments, modifications, terminations, side letters, guaranties or other
agreements affecting the duties and obligations of the parties to such Parking
Agreements to which Seller is a party. To the best of Seller’s knowledge, the
Parking Agreement listed on Schedule 3.12 as the “Valet Parking Agreement” is
the only Parking Agreement to which Existing Manager is a party. To the best of
Seller’s knowledge, such Valet Parking Agreement is in full force and effect,
and there are no defaults or events that with notice or lapse of time or both
would constitute a default by any party under such Valet Parking Agreement.
Seller has provided to Purchaser correct and complete copies of such Valet
Parking Agreement. To the best of Seller’s knowledge, there are no amendments,
modifications, terminations, side letters, guaranties or other



11



--------------------------------------------------------------------------------

agreements affecting the duties and obligations of the parties to such Valet
Parking Agreement. To the best of Seller’s knowledge, the “Lessee” under the
Valet Parking Agreement has licensed valet parking operations under the Valet
Parking Agreement to Standard Parking, which is currently operating the valet
parking service for the parking facility.
 
3.13    Environmental Matters.    Seller has provided to Purchaser a correct and
complete copy of the reports and materials described on Schedule 3.13
(collectively, “Environmental Reports”). Other than as set forth in the
Environmental Reports:
 
3.13.1    To the best of Seller’s knowledge, Seller and Existing Manager have
received no written notice from any governmental authority of any actual or
potential violation of or failure to comply with any Environmental Laws with
respect to the Hotel which remains uncorrected, or of any actual or threatened
obligation to undertake or bear the cost of any environmental, health, or safety
clean-up, removal, containment, or other remediation under any Environmental Law
with respect to the Hotel which remains unperformed.
 
3.13.2    To the best of Seller’s knowledge, there are no pending or threatened
Actions arising under or pursuant to any Environmental Laws, with respect to or
affecting the Hotel.
 
3.13.3    To the best of Seller’s knowledge, other than (i) Hazardous Substances
used in the ordinary course of maintaining and cleaning the Hotel in
commercially reasonable amounts, and (ii) Hazardous Substances used as fuels,
lubricants or otherwise in connection with vehicles, machinery and equipment
located at the Hotel in commercially reasonable amounts, no Hazardous Substances
are present on or in the Hotel. To the best of Seller’s knowledge, the Hazardous
Substances described in the foregoing clauses (i) and (ii) are being used and
disposed of in compliance with all Environmental Laws.
 
3.13.4    To the best of Seller’s knowledge, there has been no release or threat
of release of Hazardous Substances at or from the Hotel.
 
3.14    Employment Matters.    Seller does not employ any natural person at the
Hotel. Neither Seller nor, to the best of Seller’s knowledge, Existing Manager
has in existence any collective bargaining agreement or other agreements with
any labor union relating to Persons employed in connection with the Hotel.
 
3.15    Financial Information.    Seller has provided to Purchaser correct and
complete copies of the profit and loss statements for the Hotel prepared by
Existing Manager for (i) the 1999, 2000 and 2001 Fiscal Years, and (ii) the
first four (4) Accounting Periods for the 2002 Fiscal Year. To the best of
Seller’s knowledge, such statements are correct in all material respects (except
with respect to calculation of the “Basic Incentive Fee,” the “Bonus Incentive
Fee,” and Seller’s contribution to the FF&E Reserve under the Existing
Management Agreement as described in the Term Sheet and in Section 5.4.3).



12



--------------------------------------------------------------------------------

3.16    Permits.    To the best of Seller’s knowledge, neither Seller nor
Existing Manager has received written notice from any governmental authority
that remains uncured regarding (i) any actual or alleged violation of, or
failure to comply with, any term or requirement of any of the Permits, or (ii)
any actual or alleged revocation, withdrawal, suspension, cancellation, or
termination of, or modification to, any of the Permits.
 
3.17    Existing Loan.    The Existing Loan Documents are listed in Schedule
3.17. All Existing Loan Documents are in full force and effect, and, to the best
of Seller’s knowledge, there are no defaults or events that with notice or lapse
of time or both would constitute a default by any party under any Existing Loan
Document. Seller has provided to Purchaser correct and complete copies of the
Existing Loan Documents. There are no amendments, modifications, terminations,
subordinations, side letters or other agreements affecting the duties and
obligations of the parties to the Existing Loan Documents, except as listed in
Schedule 3.17.
 
3.18    Lease.    Seller has provided to Purchaser a correct and complete copy
of the Lease. To the best of Seller’s knowledge, the Lease is in full force and
effect, and there are no defaults or events that with notice or lapse of time or
both would constitute a default by any party under the Lease. There are no
amendments, modifications, terminations, side letters, guaranties or other
agreements affecting the duties and obligations of the parties to the Lease.
 
3.19    Personal Property.    Seller is the owner of good title to the
Furnishings, Consumables, Expendables, Miscellaneous Hotel Assets, Permits and
Intellectual Property (or good leasehold title in the case of property that is
subject to an Equipment Lease), free and clear of all Encumbrances other than
the lien of the Existing Loan Documents.
 
3.20    Budgets.    For purposes of the Existing Management Agreement, (i) the
current “Annual Operating Projection” for the 2002 Fiscal Year is attached as
Schedule 3.20A, and (ii) the proposed “2002 Capital Expenditure Budget Summary”
is attached as Schedule 3.20B.
 
3.21    Renovation.    All Renovation Agreements to which Seller is a party are
listed in Section A of Schedule 3.21A. To the best of Seller’s knowledge, all
Renovation Agreements are in full force and effect, and to the best of Seller’s
knowledge, there are no defaults or events that with notice or lapse of time or
both would constitute a default by any party under any Renovation Agreement.
Seller has provided to Purchaser correct and complete copies of the Renovation
Agreements. There are no amendments, modifications, terminations, side letters,
guaranties or other agreements affecting the duties and obligations of the
parties to the Renovation Agreements, except as listed in Schedule 3.21A. The
budget attached as Schedule 3.21B (the “Renovation Budget”) sets forth all costs
that Seller, as of the Contract Date, anticipates incurring in connection with
the Renovation. To the best of Seller’s knowledge, except as disclosed to
Purchaser in writing by Seller, neither Seller nor Existing Manager has received
written notice from any Person asserting a right or intention to record a
mechanics’ lien or materialmen’s lien



13



--------------------------------------------------------------------------------

against the Hotel with respect to the Renovation. To the best of Seller’s
knowledge, no invoice relating to the Renovation is thirty (30) or more days
past due.
 
3.22    FF&E Reserve.    As of the commencement of the 2002 Fiscal Year, the
amount on deposit in the FF&E Reserve was $9,061,756.00.
 
3.23    Seller’s Tax Status.    Seller has not elected to be treated as a
corporation for federal income tax purposes.
 
3.24    Sale of Substantially All Assets.    The consummation of the Closing
under this Agreement will constitute the sale of substantially all of Seller’s
assets.
 
ARTICLE 4.    PURCHASER’S REPRESENTATIONS AND WARRANTIES
 
Purchaser hereby represents and warrants to Seller as follows:
 
4.1    Good Standing.    Purchaser is a limited liability company, duly
organized, validly existing and in good standing under the laws of the State of
Delaware.
 
4.2    Due Authorization.    The execution, delivery and performance of this
Agreement by Purchaser and the consummation by Purchaser of the transactions
contemplated by this Agreement have been duly and validly authorized by all
requisite actions of Purchaser. Assuming the due execution and delivery of this
Agreement by Seller, this Agreement constitutes the valid and binding obligation
of Purchaser, enforceable against Purchaser in accordance with its terms.
 
4.3    No Violations.    The execution, delivery and performance of this
Agreement by Purchaser and the consummation by Purchaser of the transactions
contemplated by this Agreement will not: (i) violate any Legal Requirement or
any order of any court or governmental authority that is binding on Purchaser;
or (ii) result in a breach of or default under (A) any contract or other
agreement to which Purchaser is a party or (B) any provision of the
organizational documents of Purchaser.
 
4.4    Bankruptcy.    Purchaser is not the subject debtor under any federal,
state or local bankruptcy or insolvency proceeding, or any other proceeding for
dissolution, liquidation or winding up of its assets.
 
4.5    Litigation.    There are no Actions pending or, to the knowledge of
Purchaser, threatened against Purchaser before any court or governmental
authority, an adverse determination of which would materially adversely affect
Purchaser’s ability to enter into or perform this Agreement.
 
ARTICLE 5.    ACTIONS PENDING CLOSING AND OTHER COVENANTS
 
5.1    Due Diligence Period.
 
5.1.1    Prior to Closing, Purchaser shall have the right, upon reasonable
notice to Seller and Existing Manager, at its own risk, cost and expense, to
enter, or cause



14



--------------------------------------------------------------------------------

its agents or representatives to enter, upon the Hotel for the purpose of making
such surveys, tests, inspections, investigations and/or studies of the Hotel, as
Purchaser may, in its sole discretion, deem desirable. In addition, Purchaser
may conduct such architectural, environmental, economic, feasibility, and other
studies of the Hotel as Purchaser may, in its sole discretion, deem desirable.
Prior to any invasive testing of the Hotel, or any entry onto the Land or the
Hotel, Purchaser shall obtain Seller’s approval of the scope of Purchaser’s
testing and of the insurance coverage of Purchaser and its agents and
contractors, which approval Seller agrees not to unreasonably withhold. All
inspections of the Hotel shall be conducted in a manner not unreasonably
disruptive to, or likely to materially interfere with, Existing Manager,
tenants, guests, invitees or employees at the Hotel, and Purchaser shall
indemnify and hold Seller harmless from any claims, damages, demands, penalties,
causes of action, losses, costs and expenses (including reasonable attorneys’
fees) for personal injury, property damage or loss or lien claims asserted by
any Person to the extent caused by acts or omissions of Purchaser or its
representatives or independent contractors in the course of Purchaser’s
inspection of the Hotel prior to Closing. Notwithstanding any other provision of
this Agreement to the contrary, the foregoing indemnity shall survive Closing or
any termination of this Agreement.
 
5.1.2    At any time prior to 6:00 p.m. (local Boston, Massachusetts time) on
June 7, 2002 (“Due Diligence Period”), Purchaser, in its sole discretion, shall
have the right to give written notice to Seller that it is terminating this
Agreement. Upon any such termination, the Deposit shall be immediately returned
to Purchaser and neither party shall have any further liabilities or obligations
under this Agreement other than those that expressly survive termination of this
Agreement. Failure of Purchaser to notify Seller of its termination of this
Agreement pursuant to this Section 5.1.2 shall be deemed a waiver by Purchaser
of such termination right.
 
5.1.3    In connection with Purchaser’s review during the Due Diligence Period,
Seller shall promptly deliver to Purchaser, or make available to Purchaser at
the Hotel, all documents reasonably requested by Purchaser that are in Seller’s
possession and that deal directly or indirectly with the Hotel. In connection
with Purchaser’s review during the Due Diligence Period, Seller shall use
commercially reasonable efforts to cause the Existing Manager to deliver
promptly to Purchaser, or to make available to Purchaser at the Hotel, all
documents reasonably requested by Purchaser that are in the Existing Manager’s
possession and that deal directly or indirectly with the Hotel.
 
5.2    Title and Survey.
 
5.2.1    Purchaser shall cause the Title Company to deliver to Purchaser and
Seller a current commitment for a Leasehold Policy of Title Insurance (“Title
Commitment”) with respect to the Hotel, with copies of all documents referred to
in the Title Commitment (the “Title Documents”).
 
5.2.2    At its option, Purchaser may obtain a current survey of the Land and
Improvements (“Survey”), which Survey shall be in accordance with the Minimum
Standard Detail Requirements and Classifications for ALTA/ACSM Land Title
Surveys



15



--------------------------------------------------------------------------------

published in 1999. If Purchaser elects to obtain a Survey, Purchaser shall
provide a copy of the Survey to Seller promptly upon its completion.
 
5.2.3    On or before June 7, 2002 (“Title Objection Date”), Purchaser shall
notify Seller of any items (“Objections”) in the Title Commitment or Survey to
which Purchaser objects. Except to the extent that Purchaser notifies Seller of
any Objections in accordance with the foregoing sentence, and except for any
items that Seller is otherwise obligated to cure at or prior to the Closing in
accordance with this Agreement, any item reflected in the Title Commitment or
the Survey shall be deemed to have been approved by Purchaser and shall be
Permitted Exceptions for all purposes under this Agreement. Seller shall cure
those matters described in Section 5.2.4 and, in addition, Seller may, but
except as expressly provided herein shall not be obligated to, cure those
matters not described in Section 5.2.4 but as to which Purchaser has timely
notified Seller of its Objection, to Purchaser’s and the Title Company’s
reasonable satisfaction. Seller shall give notice to Purchaser on or before two
(2) business days following Seller’s receipt of notice of the Objections from
Purchaser, stating whether Seller agrees to cure each such Objection prior to
the Closing. If Seller fails timely to give such notice, then Seller shall be
conclusively deemed to have elected not to cure any such Objections other than
those matters described in Section 5.2.4. If Seller elects (or is deemed to
elect) not to agree to cure any such Objections, then Purchaser may either (i)
waive such Objections, in which event such waived Objections shall become
Permitted Exceptions for all purposes under this Agreement or (ii) terminate
this Agreement by written notice to Seller, whereupon the Deposit shall be
promptly returned to Purchaser and the parties shall have no further rights or
liabilities under this Agreement other than those that expressly survive the
termination of this Agreement. Purchaser shall make the election described in
the preceding sentence by written notice to Seller on or before two (2) business
days following receipt of Seller’s notice (or Seller’s deemed election, if
Seller shall fail to provide such notice), and in the event Purchaser does not
make such election, Purchaser shall be conclusively deemed to have waived all
Objections other than those described in Section 5.2.4 and those that Seller has
agreed to cure in accordance with this Section 5.2.3. Seller shall cure at or
before the Closing any Objection that it has agreed to cure in accordance with
this Section 5.2.3.
 
5.2.4    Whether or not Purchaser shall have notified Seller of any Objection
thereto, Seller shall cure at or before the Closing (i) any mortgage, deed of
trust or similar lien affecting the Hotel other than the lien of the Existing
Loan Documents, and (ii) any mechanics’ lien (except inchoate liens arising
under the Renovation Agreements), judgment lien or other monetary lien affecting
the Hotel, which may be removed by the payment of a liquidated sum of money, and
Seller may not refuse to cure the same. Seller may use a portion of the Purchase
Price to effect such cure at Closing.
 
5.2.5    On the Closing Date, Seller shall convey to Purchaser good and
marketable leasehold title to the Land, and good and marketable title to all
other elements of the Hotel, subject only to the Permitted Exceptions. From and
after the Contract Date and prior to Closing, Seller shall not record, or
consent to the recording of, any Encumbrance in the land records affecting title
to the Hotel without the prior written consent of Purchaser.



16



--------------------------------------------------------------------------------

 
5.3    Operation of Hotel.    Prior to Closing, unless Purchaser consents
otherwise in writing, which consent may be given or withheld in Purchaser’s
reasonable discretion:
 
5.3.1    Seller shall not take any action or fail to take any action which would
cause Existing Manager to continue to operate the Hotel other than in the
ordinary course consistent with the practices and procedures in effect as of the
Contract Date and the Existing Management Agreement, including with respect to
the level of Expendables and Consumables and the manner in which the Hotel is
repaired and maintained, except to the extent that this Agreement expressly
provides otherwise. Seller shall not commit or knowingly permit to be committed
any waste with respect to the Hotel.
 
5.3.2    Seller shall continue to maintain the insurance currently carried by
Seller (or by Existing Manager on behalf of Seller) with respect to the Hotel.
 
5.3.3    Seller shall not enter into, terminate, amend or otherwise modify any
Contract, Equipment Lease or Space Lease. To the extent Seller has a right of
approval under the Existing Management Agreement, Seller shall not approve the
entering into, termination, amendment or other modification of any Operating
Agreement without Purchaser’s prior written consent. Prior to Closing, Seller
shall (i) comply with all of its obligations under the Contracts, Equipment
Leases and Spaces Leases, if any, (ii) use reasonable efforts to cause the other
parties to the Contracts, Equipment Leases and Space Leases to comply with their
respective obligations thereunder, and (iii) not waive or release any material
liability or obligation under any Contract, Equipment Lease or Space Lease.
 
5.3.4    Seller shall not, and shall not permit, subject to Existing Manager’s
rights under the Existing Management Agreement, Existing Manager to, market,
sell, pledge, convey, remove or permit or suffer the removal of or offer to sell
any portion of the Hotel, except for items sold or consumed in the ordinary
course of business or rendered obsolete or unnecessary by the Renovation.
 
5.3.5    Seller shall, and shall use commercially reasonable efforts to cause
Existing Manager to, cooperate with Purchaser in all reasonable respects in
connection with the transfer to Purchaser of existing Permits held by Seller or
the issuance of new Permits to Purchaser each to be effective no earlier than
Closing.
 
5.3.6    Seller shall pay (or cause to be paid by Existing Manager) all
personal, real property, sales, use, occupancy, rooms, income, franchise, gross
receipts and other taxes (“Taxes”) which become due and payable by Seller or
accrue or relate to any period prior to Closing in connection with the Hotel,
provided that upon notice to Purchaser, Seller may contest the imposition of any
such taxes in good faith and by appropriate proceedings.
 
5.4    Existing Management Agreement.
 
5.4.1    Prior to Closing, Seller shall (i) comply with all of its obligations
under the Existing Management Agreement, (ii) use reasonable efforts to cause
Existing



17



--------------------------------------------------------------------------------

Manager to comply with its obligations tinder the Existing Management Agreement,
(iii) except as set forth in Section 5.4.3, not modify the Existing Management
Agreement, or waive or release any material liability or obligation thereunder,
and (iv) not terminate the Existing Management Agreement.
 
5.4.2    Prior to Closing, Seller shall use commercially reasonable efforts to
cause Existing Manager to deliver to Purchaser an estoppel certificate
(“Manager’s Estoppel Certificate”) in the form of Exhibit E, dated on or prior
to the Closing Date. If Seller is unable to cause Existing Manager to deliver
such Manager’s Estoppel Certificate to Purchaser, then Seller shall deliver to
Purchaser at Closing a certificate, executed by Seller and dated as of the
Closing Date, covering the same information as is required under the Manager’s
Estoppel Certificate (“Seller’s Management Agreement Estoppel Certificate”).
Seller’s Management Agreement Estoppel Certificate shall provide that Seller
indemnifies and holds Purchaser harmless in the event that any information in
Seller’s Management Agreement Estoppel Certificate is incorrect in any material
respect, such agreement to indemnify Purchaser to expressly survive Closing.
 
5.4.3    Prior to or concurrently with the Closing, Seller shall settle all
claims of Existing Manager for additional “Basic Incentive Fees” and “Bonus
Incentive Fees” under the Existing Management Agreement that are based upon
treating deposits into the FF&E Reserve as a “Deduction” (as all such terms are
defined in the Existing Management Agreement). Seller shall not, in such
settlement or otherwise, waive or release Existing Manager from any claims
Seller may have against Existing Manager other than claims directly relating to
the payment of such incentive fees to Existing Manager.
 
5.5    Lease.
 
5.5.1    Prior to Closing, Seller shall (i) comply with all of its obligations
under the Lease, (ii) use reasonable efforts to cause the Lessor to comply with
its obligations under the Lease, (iii) not modify the Lease, or waive or release
any material liability or obligation thereunder, and (iv) not terminate the
Lease.
 
5.5.2    Prior to Closing, Seller shall use commercially reasonable efforts to
cause the Lessor to deliver to Purchaser an estoppel certificate (“Lessor’s
Estoppel Certificate”) in the form of Exhibit F, dated on or prior to the
Closing Date.
 
5.6    Parking Agreements.
 
5.6.1    Prior to Closing, Seller shall (i) comply with all of its obligations
under the Parking Agreements, (ii) use reasonable efforts to cause the parties
to the Parking Agreements to comply with their obligations under the Parking
Agreements, (iii) not modify the Parking Agreements, or waive or release any
material liability or obligation thereunder, (iv) not terminate the Parking
Agreements, and (v) not enter into any other agreements regarding the operation
of the parking garage within the Hotel.
 
5.6.2    Prior to Closing, Seller shall (i) use commercially reasonable efforts
to cause the parties to the Parking Agreement listed on Schedule 3.12 as the



18



--------------------------------------------------------------------------------

“Valet Parking Agreement” to deliver to Purchaser an estoppel certificate
(“Valet Parking Estoppel Certificate”) in the form of Exhibit G, dated on or
prior to the Closing Date, and (ii) cause the parties to the Parking Agreement
listed on Schedule 3.12 as the “Sublease” to deliver to Purchaser an estoppel
certificate (together with the Valet Parking Estoppel Certificate, “Parking
Estoppel Certificates”) in the form of Exhibit H, dated on or prior to the
Closing Date.
 
5.7    Existing Loan.
 
5.7.1    Prior to Closing, Seller shall (i) comply with all of its obligations
under the Existing Loan Documents, (ii) use reasonable efforts to cause Existing
Lender to comply with its obligations under the Existing Loan Documents, (iii)
not modify the Existing Loan Documents, or waive or release any material
liability or obligation thereunder, and (iv) not terminate the Existing Loan
Documents.
 
5.7.2    Prior to Closing, Seller shall use commercially reasonable efforts to
cause Existing Lender to deliver to Purchaser an estoppel certificate (“Lender’s
Estoppel Certificate”) in the form of Exhibit I, dated on or prior to the
Closing Date.
 
5.7.3    Promptly following the Contract Date, Seller and Purchaser shall use
commercially reasonable efforts (but without any material expense to Seller) to
cause Existing Lender to approve (i) the transaction contemplated by this
Agreement and the continuation of the Existing Loan from and after Closing, (ii)
the lease of the Hotel by Purchaser, from and after Closing, to a taxable REIT
subsidiary of Purchaser, (iii) the amendment dated as of February 1, 2002 to the
original Chilled Water Agreement, and (iv) the release of Seller and its
affiliates from liabilities accruing from and after Closing under the existing
Guaranty and Unsecured Indemnity that are included within the Existing Loan
Documents. Such approval shall be on terms and conditions, and pursuant to
documentation (the “Loan Continuation Documents”), reasonably acceptable to
Seller and Purchaser. All fees and charges of Existing Lender relating to such
approval and the Loan Continuation Documents shall be paid by Purchaser.
 
5.8    Chilled Water Agreement.
 
5.8.1    Prior to Closing, Seller shall (i) comply with all of its obligations
under the Chilled Water Agreement, (ii) use reasonable efforts to cause the
“Central Tenant” to comply with its obligations under the Chilled Water
Agreement, (iii) not modify the Chilled Water Agreement, or waive or release any
material liability or obligation thereunder, and (iv) not terminate the Chilled
Water Agreement.
 
5.8.2    Prior to Closing, Seller shall cause the Central Tenant to deliver to
Purchaser an estoppel certificate (“Chilled Water Estoppel Certificate”) in the
form of Exhibit J, dated on or prior to the Closing Date.
 
5.9    Easement Agreements.
 
5.9.1    Prior to Closing, Seller shall (i) comply with all of its obligations
under the easement agreements identified on Schedule 5.9 (the “Easement



19



--------------------------------------------------------------------------------

Agreements”), (ii) use reasonable efforts to cause the parties to the Easement
Agreements to comply with their obligations under the Easement Agreements, (iii)
not modify the Easement Agreements, or waive or release any material liability
or obligation thereunder, and (iv) not terminate the Easement Agreements.
 
5.9.2    Prior to Closing, Seller shall cause the “Central Tenant” (as defined
in the Easement Agreements) to deliver to Purchaser an estoppel certificate
(“Easement Estoppel Certificate”) in the form of Exhibit K, dated on or prior to
the Closing Date
 
5.10    Renovation.    Prior to Closing, Seller shall (i) execute, or cause
Existing Manager to execute, all of the Renovation Agreements, (ii) comply with
all of its obligations under the Renovation Agreements, (iii) use reasonable
efforts to cause the parties to the Renovation Agreements to comply with their
obligations under the Renovation Agreements, (iv) not modify the Renovation
Agreements, or waive or release any material liability or obligation thereunder,
(v) not terminate the Renovation Agreements, (vi) continue, or shall cause
Existing Manager to continue, the Renovation program, (vii) promptly notify
Purchaser of any material change in the Renovation Budget, and (viii) promptly
obtain the consent of all parties to the Renovation Agreements whose consent is
required for the assignment of Seller’s interest therein to Purchaser.
 
5.11    Notification.    Prior to Closing, Seller and Purchaser shall each
promptly notify the other in writing if it becomes aware of any fact or
condition that causes or constitutes a breach of any of Seller’s or Purchaser’s
representations or warranties as of the Contract Date, or if it becomes aware of
any fact or condition that would (except as expressly contemplated by this
Agreement) cause or constitute a breach of such representation or warranty had
such representation or warranty been made as of the time of occurrence or
discovery of such fact or condition. Prior to Closing, each of Seller and
Purchaser shall promptly notify the other in writing if it becomes aware of the
occurrence of any breach of any covenant in this Article 5 or of the occurrence
of any event that makes the satisfaction of the conditions in Article 6
impossible or unlikely.
 
5.12    Satisfaction of Conditions.    Prior to Closing, Seller and Purchaser
shall each use commercially reasonable efforts to satisfy the conditions to
Closing set forth in Article 6.
 
5.13    Liquor License.
 
5.13.1    Promptly following the Contract Date, Purchaser, at its sole cost and
expense, shall make all necessary applications for, and shall diligently pursue,
issuance of all licenses and approvals required under any Legal Requirements for
the continued sale of alcoholic beverages at the Hotel from and after the
Closing Date consistent with the practices and procedures in effect as of the
Contract Date (collectively, “New Liquor License”). Purchaser shall keep Seller
informed of the status of such applications, and shall promptly respond to
Seller’s inquiries regarding the status of the same. Seller shall use good
faith, commercially reasonable efforts, without cost to



20



--------------------------------------------------------------------------------

Seller, to assist Purchaser and to obtain the cooperation of Existing Manager in
assisting Purchaser in obtaining the New Liquor License.
 
5.13.2    If the New Liquor License has not been issued with respect to the
Hotel as of the date that Closing is otherwise required to occur under this
Agreement, Seller shall, and shall use good faith, commercially reasonable
efforts to cause Existing Manager to, enter into an interim liquor management
agreement (“Interim Liquor Agreement”) that will permit Existing Manager to
continue the sale of alcoholic beverages at the Hotel from and after the Closing
Date consistent with the practices and procedures in effect as of the Contract
Date, provided that the Interim Liquor Agreement is, in the judgment of Seller
and Purchaser, each acting reasonably and in good faith, permitted by local
custom or practice and Legal Requirements. The Interim Liquor Agreement shall
(i) be in form and substance reasonably satisfactory to Seller and Purchaser,
(ii) if Seller is a party, provide for the indemnification by Purchaser of
Seller with respect to all liabilities related to the sale or consumption of
alcoholic beverages at the Hotel from and after the Closing Date, and (iii)
expire on the earlier to occur of issuance of the New Liquor License or the date
that is one hundred eighty (180) days after the Closing Date.
 
5.14    Ownership of Mall.    Purchaser acknowledges that Seller has disclosed
to Purchaser that as of the Contract Date, (i) an affiliate of Seller is the
managing member of Copley Place Associates, LLC, the owner of the shopping mall
adjoining the Hotel, and (ii) such affiliate is in the process of transferring,
directly or indirectly, such membership interest to an affiliate of Simon
Property Group, Inc.
 
ARTICLE 6.    CONDITIONS TO CLOSING
 
6.1    Purchaser’s Conditions to Closing.    The obligation of Purchaser to
consummate the Closing shall be subject to the satisfaction of each of the
following conditions, any or all of which may be waived in whole or in part by
Purchaser:
 
6.1.1    Each of Seller’s representations and warranties set forth in this
Agreement shall be correct in all material respects as of the Closing Date, and
Seller shall have delivered to Purchaser a certificate to that effect pursuant
to Section 7.2.6.
 
6.1.2    Seller shall have performed all of its obligations under this Agreement
required at or prior to Closing in all material respects.
 
6.1.3    The Title Company shall be unconditionally committed to issue the Title
Policy to Purchaser, effective as of the Closing Date, except to the extent that
the failure of this condition results from the failure of Purchaser to obtain
the Title Commitment pursuant to Section 5.2.
 
6.1.4    If required under any Legal Requirements for the continued sale of
alcoholic beverages at the Hotel from and after the Closing Date consistent with
the practices and procedures in effect as of the Contract Date, a New Liquor
License shall have been issued with respect to the Hotel, or Seller or Existing
Manager shall have entered into an Interim Liquor Agreement in accordance with
Section 5.13.



21



--------------------------------------------------------------------------------

 
6.1.5    Purchaser shall have received either the executed Manager’s Estoppel
Certificate or Seller’s Management Agreement Estoppel Certificate.
 
6.1.6    Purchaser shall have received the executed Lessor’s Estoppel
Certificate.
 
6.1.7    Purchaser shall have received the executed Parking Estoppel
Certificates, Chilled Water Estoppel Certificate, Easement Estoppel
Certificates, and Lender’s Estoppel Certificate, each dated on or prior to the
Closing Date.
 
6.1.8    Existing Lender shall have (i) approved the transaction contemplated by
this Agreement and the lease of the Hotel by Purchaser from and after Closing to
a taxable REIT subsidiary of Purchaser, (ii) executed and delivered the Loan
Continuation Documents, (iii) approved the amendment dated as of February 1,
2002 to the original Chilled Water Agreement, and (iv) executed and delivered
the release of Seller and its affiliates from liabilities accruing from and
after Closing under the existing Guaranty and Unsecured Indemnity that are
included within the Existing Loan Documents.
 
6.1.9    There are no Actions pending against Seller or affecting the Hotel
before any court or governmental authority, an adverse determination of which
could reasonably be expected to have a material adverse effect on the operation
of the Hotel or the consummation of the transactions contemplated hereby.
 
6.2    Failure of Purchaser’s Condition.    In the event of the failure of any
condition precedent set forth in Section 6.1, and such failure has not be cured
by June 14, 2002, Purchaser, at its sole election, may (i) terminate this
Agreement and receive a return of the Deposit, in which event neither party to
this Agreement shall thereafter have any further rights or liabilities under
this Agreement other than those that expressly survive termination of this
Agreement, or (ii) waive the condition and proceed to Closing. If the failure of
any condition precedent set forth in Section 6.1 arises from Seller’s breach of
this Agreement, Purchaser may also avail itself of any remedies provided in
Section 8.3.
 
6.3    Seller’s Conditions to Closing.    The obligation of Seller to consummate
the Closing shall be subject to the satisfaction of each of the following
conditions, any or all of which may be waived in whole or in part by Seller:
 
6.3.1    Each of Purchaser’s representations and warranties set forth in this
Agreement shall be correct in all material respects as of the Closing Date, and
Purchaser shall have delivered to Seller a certificate to that effect pursuant
to Section 7.3.5.
 
6.3.2    Purchaser shall have performed all of its obligations under this
Agreement required at or prior to Closing in all material respects.
 
6.3.3    Existing Lender shall have approved the transaction contemplated by
this Agreement and executed and delivered the Loan Continuation Documents.



22



--------------------------------------------------------------------------------

 
6.4    Failure of Seller’s Condition.    In the event of the failure of any
condition precedent set forth in Section 6.3, and such failure has not been
cured by June 14, 2002, Seller, at its sole election, may (i) terminate this
Agreement, in which event neither party to this Agreement shall thereafter have
any further rights or liabilities under this Agreement other than those that
expressly survive termination of this Agreement, or (ii) waive the condition and
proceed to Closing. If such failure arises from Purchaser’s breach of this
Agreement, Seller may also avail itself of any remedies provided in Section 8.2.
 
ARTICLE 7.    CLOSING
 
7.1    Closing.    Closing shall be held on June 14, 2002. Seller and Purchaser
acknowledge that time is of the essence with respect to such date, and that
Purchaser shall have no obligation to proceed to Closing on any date after June
14, 2002. Closing shall be held at the offices of Hill and Barlow, One
International Place, Boston, Massachusetts.
 
7.2    Seller’s Closing Deliveries.    At or prior to Closing, Seller shall
deliver to Escrow Agent the following:
 
7.2.1    An assignment and assumption in the form of Exhibit A, transferring to
Purchaser all of Seller’s right, title and interest in and under the Lease, duly
executed and acknowledged by the Seller and dated as of the Closing Date.
 
7.2.2    A bill of sale in the form of Exhibit B, transferring to Purchaser all
of Seller’s right, title and interest in and to the Furnishings, Consumables,
Expendables, Miscellaneous Hotel Assets, assignable Permits, and Intellectual
Property, duly executed by Seller and dated as of the Closing Date.
 
7.2.3    An assignment and assumption in the form of Exhibit C, transferring to
Purchaser all of Seller’s right, title and interest in and to the Contracts,
Equipment Leases, Space Leases, Parking Agreements, Renovation Agreements, the
Chilled Water Agreement, the Easement Agreements and the Operating Agreements,
duly executed by Seller and dated as of the Closing Date.
 
7.2.4    An assignment and assumption in the form of Exhibit D, transferring to
Purchaser all of Seller’s right, title and interest in and to the Existing
Management Agreement (including without limitation Seller’s rights under the
Existing Management Agreement to receive any return of working capital), duly
executed by Seller and dated as of the Closing Date.
 
7.2.5    The Loan Continuation Documents, duly executed by Seller and dated as
of the Closing Date.
 
7.2.6    A certificate, duly executed by Seller, confirming that its
representations and warranties set forth in this Agreement are correct as if
made on the Closing Date (or noting any exceptions).



23



--------------------------------------------------------------------------------

 
7.2.7    Any Interim Liquor Agreement required pursuant to Section 5.13, duly
executed by Seller or Existing Manager, as applicable.
 
7.2.8    An owners title affidavit, in such form as may be reasonably required
by the Title Company to eliminate the standard exceptions in the Title Policy
(other than the exception for a current survey of the Land).
 
7.2.9    Such evidence of the power and authority of Seller to consummate the
transactions described in this Agreement as may be reasonably required by
Purchaser or Title Company.
 
7.2.10    An affidavit, in the form required by the Code and the regulations
issued pursuant thereto, to the effect that Seller is not a foreign person
within the meaning of the Code.
 
7.2.11    To the extent in Seller’s possession or control, an original
counterpart of the Lease.
 
7.2.12    To the extent within the possession of Seller, original counterparts
of the Chilled Water Agreement, Easement Agreements, Contracts, Equipment
Leases, Space Leases, Existing Management Agreement, Existing Loan Documents,
assignable Permits, Renovation Agreements, and all other agreements, instruments
or documents relating to the Hotel or the use and operation thereof. Delivery of
the foregoing items at the Hotel on the Closing Date shall constitute compliance
with this Section 7.2.12.
 
7.2.13    To the extent within the possession of Seller, all Miscellaneous Hotel
Assets relating to the Hotel or the use and operation thereof. Delivery of the
foregoing items at the Hotel on the Closing Date shall constitute compliance
with this Section 7.2.13.
 
7.2.14    Such documentation as may be required by Purchaser and the banks or
other financial institutions holding the accounts of the Hotel, to effect the
transfer of all of such accounts to Purchaser as of the Closing.
 
7.2.15    Such other documents and instruments as are customary and as may be
reasonably requested by Purchaser or the Escrow Agent to effectuate the
transactions contemplated by this Agreement.
 
7.3    Purchaser’s Closing Deliveries.    At or prior to Closing, Purchaser
shall deliver to Escrow Agent the following:
 
7.3.1    The assignment and assumption in the form of Exhibit A, duly executed
by Purchaser, and dated as of the Closing Date.
 
7.3.2    An assignment and assumption in the form of Exhibit C, duly executed by
Purchaser, and dated as of the Closing Date.



24



--------------------------------------------------------------------------------

 
7.3.3    An assignment and assumption in the form of Exhibit D, duly executed by
Purchaser, and dated as of the Closing Date.
 
7.3.4    The Loan Continuation Documents, duly executed by Purchaser, and dated
as of the Closing Date.
 
7.3.5    A certificate, duly executed by Purchaser, confirming that its
representations and warranties set forth in this Agreement are correct as if
made on the Closing Date (or noting any exceptions). If Purchaser shall have
assigned this Agreement pursuant to Section 12.1, such certificate may modify
the representations and warranties in Sections 4.1 and 4.2 to the extent
necessary to reflect the nature of the legal entity comprised by the assignee.
 
7.3.6    Any Interim Liquor Agreement required pursuant to Section 5.13, duly
executed by Purchaser or Existing Manager.
 
7.3.7    Such evidence of the power and authority of Purchaser to consummate the
transactions described in this Agreement as may be reasonably required by Seller
or the Title Company.
 
7.3.8    The portion of the Purchase Price payable in cash pursuant to Section
2.2.2, as adjusted pursuant to Article 10.
 
7.3.9    Such other documents and instruments as are customary and as may be
reasonably requested by Seller or Escrow Agent to effectuate the transactions
contemplated by this Agreement.
 
7.4    Costs.    Purchaser shall pay (i) the cost of the Survey obtained
pursuant to Section 5.2, the premiums for the Title Policy and any title policy
issued to Existing Lender, and the cost of all endorsements to such title
insurance policies, (ii) all local transfer and recordation taxes and fees in
connection with the transaction, (iii) all costs of Purchaser’s due diligence,
(iv) the fees and expenses of Purchaser’s attorneys, advisors, accountants and
consultants, (v) the fees and expenses of Existing Lender in connection with the
transaction, (vi) the commission of the Broker pursuant to Section 12.5, and
(vii) a fee to L&B in the amount of $806,250, payable at Closing. Seller shall
pay (i) all local transfer and recordation taxes and fees with respect to any
document that Seller is required to obtain or provide pursuant to Section 5.2
relating to an Objection, and (ii) the fees and expenses of Seller’s attorneys,
advisors, accountants and consultants. Any other closing costs typically paid by
sellers or purchasers of real estate shall be paid by Seller and Purchaser,
respectively, in accordance with local custom.
 
7.5    Indemnification.
 
7.5.1    Subject to any express provisions of this Agreement to the contrary,
from and after Closing, Seller shall indemnify Purchaser and hold Purchaser
harmless from and against any and all damages, liabilities, losses, claims,
costs and expenses (including, without limitation, reasonable attorneys’ fees
and expenses) (collectively, “Damages”) paid or incurred by Purchaser due to (i)
any breach of any



25



--------------------------------------------------------------------------------

representation or warranty made by Seller in this Agreement or any other
Transaction Document, (ii) any breach of any covenant made by Seller in this
Agreement or any other Transaction Document, (iii) liabilities to a third party
that are based upon the use, maintenance, operation or construction of the Hotel
occurring prior to the Closing (other than those liabilities which are
specifically the obligation of Purchaser set forth in this Agreement or which
Purchaser has accepted pursuant to Section 2.4), (iv) liabilities to a third
party accruing prior to the Closing under the Contracts, Equipment Leases, Space
Leases, the Existing Management Agreement, the Parking Agreements, the Lease,
the Chilled Water Agreement, the Easement Agreements, and the Existing Loan
Documents (other than those liabilities which are specifically assumed by
Purchaser under this Agreement), (v) liabilities to third parties under the
agreements listed on Schedule 3.21A that are based upon any personal injury,
death or property damage occurring prior to Closing, and (vi) Taxes accruing
prior to the Closing in connection with the ownership or operation of the Hotel.
 
7.5.2    Subject to any express provisions of this Agreement to the contrary,
from and after Closing, Purchaser shall indemnify Seller and hold Seller
harmless from and against any and all Damages paid or incurred by Seller due to
(i) any breach of any representation or warranty made by Purchaser in this
Agreement or any other Transaction Document, (ii) any breach of any covenant
made by Purchaser in this Agreement or any other Transaction Document, (iii)
liabilities to a third party that are based upon the use, maintenance, operation
or construction of the Hotel occurring from and after the Closing (other than
those liabilities which are specifically the obligation of Seller set forth in
this Agreement), (iv) any liability with respect to which Purchaser receives a
credit at Closing pursuant to Article 10 of this Agreement, to the extent of
such credit, (v) liabilities to a third party accruing from and after Closing
under the Contracts, Equipment Leases, Space Leases, the Existing Management
Agreement, the Parking Agreements, the Lease, the Chilled Water Agreement, the
Easement Agreements, and the Existing Loan Documents, including fees in the
nature of transfer fees or prepayment fees or penalties in connection with the
sale of the Hotel to Purchaser (other than those liabilities which are
specifically allocated to Seller under this Agreement), (vi) liabilities under
the agreements listed on Schedule 3.21A, whether accrued or incurred before or
after Closing, other than those liabilities described in clause (v) of Section
7.5.1, and (vii) Taxes accruing from and after the Closing in connection with
the ownership or operation of the Hotel.
 
7.5.3    The obligations of Seller under Section 7.5.1 and of Purchaser under
Section 7.5.2 shall not (i) extend to any Damages arising out of the alleged
presence at, or release or disposal from, the Hotel of any Hazardous Substance,
or the alleged violation of any Environmental Laws, (ii) impose any obligation
to repair, maintain, improve or otherwise alter the physical condition of the
Hotel as a result of a violation of any Legal Requirement (including without
limitation zoning and building codes and the Americans with Disabilities Act)
which exists on or before the Closing Date and does not otherwise violate a
representation or warranty set forth in this Agreement, or (iii) impose any
obligation to repair, maintain, improve or otherwise alter the physical
condition of the Hotel in any manner on or before the Closing Date that does not
otherwise constitute a breach of any covenant in this Agreement.



26



--------------------------------------------------------------------------------

 
7.5.4    From and after Closing, the indemnification provisions in this Section
7.5 shall be the exclusive remedies of Seller and Purchaser in connection with
anv of the matters described in this Section 7.5, and each party hereby waives
any other rights or remedies it may have under applicable law or at equity in
connection therewith.
 
7.5.5    Whenever either party shall learn through the filing of a claim or the
commencement of a proceeding or otherwise of the existence of any liability for
which the other party is or may be responsible under this Agreement, the party
learning of such liability shall notify the other party promptly and furnish
such copies of documents (and make originals thereof available) and such other
information as such party may have that may be used or useful in the defense of
such claims and shall afford said other party full opportunity to defend the
same in the name of such party and generally shall cooperate with said other
party in the defense of such claim.
 
7.5.6    Notwithstanding any other provision of this Agreement, Seller’s
liability under Section 7.5.1 shall not exceed in the aggregate $2,500,000.00.
 
7.5.7    Seller agrees that until the date that is one hundred and five (105)
days after the close of the 2002 Fiscal Year, Seller shall retain and not
distribute to its members not less than $2,500,000 of liquid assets. Seller
further agrees that from the date described in the foregoing sentence until one
(1) year after the Closing Date, Seller shall retain and not distribute to its
members not less than $1,000,000.00 of liquid assets. Nothing set forth in this
Section 7.5.7 shall be deemed a waiver by Purchaser of any provision or
protection under applicable law.
 
7.6    Delivery of Records and Contracts.    At Closing, Seller shall deliver to
Purchaser copies of all of its files, business records, books, and other data
relating to the Hotel (other than documents subject to attorney-client privilege
and documents constituting Seller’s internal analysis of any sale of the Hotel),
and Seller shall take all requisite steps to put Purchaser in actual possession
and operating control of the Hotel, subject to the Existing Management Agreement
and the rights of tenants under Space Leases.
 
7.7    Tax Clearance.    Promptly following the Contract Date, Seller shall
apply for and use reasonable efforts to obtain a certificate or similar evidence
from the Commissioner of Revenue of the Commonwealth of Massachusetts, that no
sales or use taxes are owed by Seller or the Hotel. Seller shall promptly
provide to Purchaser a copy of such certificate or evidence, or such other
correspondence and materials as Seller shall receive from the Commissioner of
Revenue in response to such request of Seller.
 
ARTICLE 8.    ESCROW, DEFAULT, REMEDIES
 
8.1    Escrow Terms.    The Deposit shall be held and released by Escrow Agent
in accordance with the Escrow Agreement.
 
8.2    Purchaser’s Default.    If Purchaser defaults in its obligation to
proceed to Closing in accordance with this Agreement, or if any condition set
forth in Section 6.3.1 or 6.3.2 is not satisfied and Seller elects not to
proceed to Closing, and if such default is



27



--------------------------------------------------------------------------------

not cured and/or such condition is not satisfied within five (5) days after
Seller has given Purchaser notice of the same (but in no event later than June
14, 2002), then the Escrow Agent shall disburse the Deposit to Seller in
accordance with the Escrow Agreement, as full and complete liquidated damages,
and as the exclusive and sole right and remedy of Seller. Upon payment of the
Deposit to Seller pursuant to this Section 8.2, this Agreement shall terminate
and neither party shall have any further obligations or liabilities to the other
party, except for obligations that expressly survive termination of this
Agreement. Purchaser acknowledges that Seller’s actual damages caused by
Purchaser’s default in its obligation to proceed to Closing would be difficult
to determine precisely and that the Deposit, as liquidated damages, is a fair
and reasonable approximation. Seller hereby waives any right to damages
(including actual, consequential, punitive or otherwise) other than receipt of
the Deposit, or to any equitable relief, as a result of Purchaser’s default in
its obligation to proceed to Closing in accordance with this Agreement.
 
8.3    Seller’s Default.    If Seller defaults in its obligation to proceed to
Closing in accordance with this Agreement, or if any condition set forth in
Section 6.1.1 or 6.1.2 is not satisfied and Purchaser elects not to proceed to
Closing, and if such default is not cured and/or such condition is not satisfied
within five (5) days after Purchaser has given Seller notice of the same (but in
no event later than June 14, 2002), then Purchaser shall be entitled to, as its
sole remedy, any or all of (i) specific performance of this Agreement, (ii)
return of the Deposit in accordance with the Escrow Agreement, and (iii) in the
case of a willful and intentional default of Seller in its obligation to proceed
to Closing, or a willful and intentional failure to satisfy any condition set
forth in Section 6.1, recovery of Purchaser’s actual out-of-pocket costs
incurred in connection with the transaction described in this Agreement.
 
8.4    Survival.    Covenants and agreements contained in this Agreement which
by their nature are intended to be performed after the Closing shall survive the
Closing for a period of one (1) year after the Closing Date. The
representations, warranties and indemnities of Seller and Purchaser set forth in
this Agreement shall survive Closing until the date that is one (1) year after
the Closing Date, and any action on any such representation, warranty or
indemnity must be instituted (but not settled or finally adjudicated) on or
before such date. Notwithstanding the foregoing, the indemnity obligations of
Seller and Purchaser under Section 7.5 shall survive Closing indefinitely
(except for the indemnity obligations in Section 7.5.1(i) and 7.5.2(i) which
shall survive Closing until settled or otherwise finally adjudicated, provided
that any action on any such indemnity obligations be instituted on or before the
date that is one (1) year after the Closing Date). Nothing set forth in the
foregoing sentence (including the word “indefinitely”) shall be deemed or
construed to waive or extend any underlying statute of limitation that applies
to any third party claims that are the subject of Section 7.5.
 
ARTICLE 9.    CASUALTY AND CONDEMNATION
 
9.1    Notice to Purchaser.    Seller shall give Purchaser prompt notice of (i)
any pending or threatened condemnation affecting the Hotel of which Seller
becomes aware,



28



--------------------------------------------------------------------------------

and (ii) any fire or other casualty of which Seller becomes aware occurring
prior to Closing that affects the Hotel.
 
9.2    Minor Casualty or Condemnation.    If prior to Closing, (i) condemnation
proceedings are commenced against all or any portion of the Hotel, and such
proceedings do not materially adversely affect the continued operation of the
Hotel in substantially the same manner as such Hotel is operated on the Contract
Date, or (ii) the Hotel is damaged by fire or other casualty to the extent that
the cost of repairing such damage is reasonably estimated by Seller and
Purchaser, each acting reasonably and in good faith, to be $10,000,000 or less,
then this Agreement shall continue in full force and effect and the Purchase
Price shall not be reduced except as hereinafter set forth, but Purchaser shall
be entitled to an assignment of all of the proceeds payable to the Seller of
fire or other casualty insurance (other than those proceeds actually used by
Seller to restore the Hotel prior to the Closing) and business interruption
insurance proceeds (if any) payable with respect to the period from and after
Closing or of the condemnation award payable to Seller, as the case may be, and
Seller shall have no obligation to repair or restore the Hotel; provided that
the Purchase Price shall be reduced by the “deductible” applied by Seller’s
insurer with respect to such fire or casualty and not paid by Seller prior to
Closing.
 
9.3    Major Casualty or Condemnation.    If prior to Closing, (i) condemnation
proceedings are commenced against all or any material portion of the Hotel and
such proceedings are not covered by Section 9.2, or (ii) the Hotel is damaged by
fire or other casualty and such damage is not covered by Section 9.2, Purchaser
shall have the right, upon notice in writing to the Seller delivered within ten
(10) days after Seller gives Purchaser notice of such matter as described in
this Section 9.2, to terminate this Agreement, in which event Escrow Agent shall
return the Deposit to Purchaser, and neither party to this Agreement shall
thereafter have any further rights or liabilities under this Agreement other
than those that expressly survive termination of this Agreement. If Purchaser
does not timely elect to terminate this Agreement, the Purchase Price shall not
be reduced except as hereinafter set forth, but Purchaser shall be entitled to
an assignment of all of the proceeds payable to Seller of fire or other casualty
insurance (other than those proceeds actually used by Seller to restore the
Hotel prior to the Closing) and business interruption insurance proceeds (if
any) payable with respect to the period from and after Closing or of the
condemnation award payable to Seller, as the case may be, and Seller shall have
no obligation to repair or restore the Hotel; provided that the Purchase Price
shall be reduced by the “deductible” applied by Seller’s insurer with respect to
such fire or casualty and not paid by Seller prior to Closing.
 
9.4    Risk of Loss.    Subject to the provisions of this Article 9, the risk of
loss or damage to the Hotel shall remain with Seller until Closing.
 
ARTICLE 10.    ADJUSTMENTS
 
10.1    Adjustments Generally.



29



--------------------------------------------------------------------------------

 
10.1.1    The Purchase Price shall be adjusted pursuant to this Article 10. In
the case of any adjustment to be made at Closing, the portion of the Purchase
Price payable pursuant to Section 2.2.2 shall be increased or decreased to
reflect such adjustment. In the case of any adjustment to be made after Closing,
Purchaser and Seller shall promptly make such adjustment by payment of
immediately available funds to the other party.
 
10.1.2    Except as otherwise expressly set forth in this Article 10, all items
of revenue and expense of the Hotel with respect to the period prior to the
Apportionment Time shall be for the account of Seller, and all items of revenue
and expense of the Hotel with respect to the period after the Apportionment Time
shall be for the account of Purchaser.
 
10.2    Owner’s Distribution.
 
10.2.1    Purchaser and Seller acknowledge that the Closing Date will occur
during the sixth (6th) Accounting Period during the 2002 Fiscal Year. Following
the close of such Accounting Period, Purchaser shall cause Existing Manager to
prepare the interim accounting for such Accounting Period in accordance with the
Existing Management Agreement (the “Rent Letter”). Purchaser and Seller shall
each have the right to have their respective accountants review drafts of the
Rent Letter prepared by Existing Manager, and discuss such drafts with Existing
Manager, such that the Rent Letter accurately reflects the current assets and
liabilities, and income and expenses, of the Hotel.
 
10.2.2    Promptly upon Purchaser’s receipt from Existing Manager of (i) the
final Rent Letter for the sixth (6th) Accounting Period, and (ii) payment of the
amount of the “Net Distribution to Owner” as shown on such Rent Letter, Seller
and Purchaser shall prorate such “Net Distribution to Owner” based upon the
number of days during such Accounting Period that Purchaser and Seller,
respectively, have owned the Hotel. Promptly upon receipt from Existing Manager
of the final annual accounting for the 2002 Fiscal Year pursuant to the Existing
Management Agreement, if such final accounting shall disclose any inaccuracy in
the Rent Letters for the First (1st) through sixth (6th) Accounting Periods
(including allocation to such Accounting Periods of an appropriate share of
revenues or expenses that are not specifically allocated to a particular
Accounting Period), Seller and Purchaser shall make such adjustments as may be
necessary to correct such inaccuracy.
 
10.2.3    Seller and Purchaser acknowledge that, except as may be expressly
provided in this Article 10, the allocation of the “Net Distribution to Owner”
described in this Section 10.2 is in lieu of all other credits or debits for
current assets and current liabilities of the Hotel. Without limiting the
generality of the foregoing, (1) Seller shall receive no further credit for any
accounts receivable in connection with the Hotel, or accounts, reserves, house
banks, petty cash or other cash held by Existing Manager, prepaid expenses,
Consumables, Expendables or Miscellaneous Assets, and (ii) Purchaser shall
receive no further credit for any unpaid accounts payable and accrued
liabilities in connection with the Hotel.



30



--------------------------------------------------------------------------------

 
10.2.4    Notwithstanding any other provision of this Agreement that requires
the payment by Seller of liabilities and obligations (including Sections 5.3.6,
7.5 and 10.7), Seller shall not be obligated to pay such liabilities or
obligations to the extent such liabilities or obligations are reflected in the
Rent Letter for the sixth (6th) Accounting Period or are otherwise accounted for
in this Article 10.
 
10.3    Working Capital.    At Closing, Seller shall receive a credit in the
amount of $1,500,000.00 in reimbursement of all working capital previously
contributed by Seller to Existing Manager pursuant to the Existing Management
Agreement. At Closing, Seller shall assign to Purchaser all of its right, title
and interest in and to all current assets related to the Hotel, including
without limitation all accounts receivable.
 
10.4    FF&E Reserve.
 
10.4.1    At Closing, Purchaser shall receive a credit in the amount of the
balance of the FF&E Reserve as of the Closing Date. Seller shall be entitled to
retain the actual account or accounts that hold funds comprising the FF&E
Reserve.
 
10.4.2    If as of the Closing Date, Seller shall have contributed to the FF&E
Reserve less than an amount equal to four percent (4%) of all “Gross Revenues”
(as defined in the Existing Management Agreement) for the 2002 Fiscal Year
through the fifth (5th) Accounting Period, then Purchaser shall receive a credit
at Closing against the Purchase Price at Closing in the amount of such
shortfall.
 
10.4.3    Upon Purchaser’s receipt from Existing Manager of the Rent Letter for
the sixth (6th) Accounting Period as described in Section 10.2.2, Purchaser
shall have the right to retain from the amounts otherwise payable to Seller
pursuant to Section 10.2.2 an amount equal to four percent (4%) of the actual
Gross Revenues for the sixth (6th) Accounting Period (less one twenty-eighth of
such amount for each day prior to June 15, 2002 that Closing shall occur). If
the amounts otherwise payable to Seller pursuant to Section 10.2.2 are for any
reason insufficient for such purpose, Seller shall pay to Purchaser the amount
of such shortfall.
 
10.4.4    Attached as Schedule 10.4A is a Capex Cash Flow Forecast—FY 2002
(“Capex Forecast”) prepared by Existing Manager as of the Contract Date. If as
of the Closing Date, Seller shall have expended (without replenishing) from the
FF&E Reserve during the 2002 Fiscal Year amounts other than to pay capital
expenditures on the Hotel (provided that such capital expenditures shall not be
for work performed in the 2001 Fiscal Year other than 2001 carryforward items
described on the Capex Forecast) (collectively, “Capex Expenditures”), then
Purchaser shall receive a credit against the Purchase Price in the amount of
such expenditures.
 
10.4.5    Upon Purchaser’s receipt from Existing Manager of the Rent Letter for
the sixth (6th) Accounting Period as described in Section 10.2.2, if such Rent
Letter shall reflect Capex Expenditures during such sixth (6th) Accounting
Period (other than Capex Expenditures in connection with the Renovation),
Purchaser shall pay to Seller the amount of such Capex Expenditures.



31



--------------------------------------------------------------------------------

 
10.5    Incentive Fees to Existing Manager.
 
10.5.1    Seller and Purchase acknowledge that a “Basic Incentive Fee” and a
“Bonus Incentive Fee” may accrue under the Existing Management Agreement for the
portion of Fiscal Year 2002 prior to the Apportionment Time, but may not be
payable until after Closing. Purchaser shall receive the credits set forth in
this Section 10.5, and shall be responsible for paying the Basic Incentive Fee
and Bonus Incentive Fee for Fiscal Year 2002.
 
10.5.2    At Closing, Purchaser shall receive a credit equal to the amount of
twenty percent (20%) of the Operating Profit (as defined in the Existing
Management Agreement) that has accrued with respect to the 2002 Fiscal Year
through the fifth (5th) Accounting Period.
 
10.5.3    Upon Purchaser’s receipt from Existing Manager of the Rent Letter for
the sixth (6th) Accounting Period as described in Section 10.2.2, Purchaser
shall receive an additional credit in the amount of the product obtained by
multiplying (i) twenty percent (20% of the Operating Profit (as defined in the
Management Agreement) that has accrued with respect to such sixth (6th)
Accounting Period by (ii) a fraction, the numerator of which is the number of
days in such Accounting Period prior to the Apportionment Time, and the
denominator of which is twenty-eight (28). Such credit shall offset the amount
to be paid by Purchaser to Seller pursuant to Section 10.2.2, and if such amount
is less than the amount of such credit Seller shall promptly pay the shortfall
to Purchaser.
 
10.5.4    Promptly upon receipt from Existing Manager of the final annual
accounting for the 2002 Fiscal Year pursuant to the Existing Management
Agreement, Seller and Purchaser shall make such adjustments to the credits
described in this Section 10.5 as may be necessary based upon the information
set forth in such final annual accounting. In addition, promptly upon receipt
from Existing Manager of such final annual accounting, Seller shall pay to
Purchaser an amount equal to the product obtained by multiplying any Bonus
Incentive Fee that is payable under the Existing Management Agreement for Fiscal
Year 2002 by a fraction, the numerator of which is the Operating Profit for
Fiscal Year 2002 that accrues through the sixth (6th) Accounting Period (less
one twenty-eighth of the Operating Profit that accrues during the sixth (6th)
Accounting Period for each day prior to June 15, 2002 that Closing shall occur)
and the denominator of which the Operating Profit for the entire Fiscal Year
2002.
 
10.6    Tax Appeals.    Where an appeal of any taxes that are subsumed within
the Rent Letter is pending at Closing by Seller, a subsequent adjustment will be
made between Seller and Purchaser based upon a re-proration of such taxes as of
the Apportionment Time in accordance with the results of such appeal and all
costs and fees incurred in connection with such appeal, including the costs and
fees of any Person retained by Seller or Purchaser to appeal such taxes, shall
also be prorated between Purchaser and Seller in the same proportion as the
re-prorated taxes. Seller and Purchaser acknowledge that Seller has appealed the
real property taxes for the 1999 and 2001 tax years (“Pending Appeals”). Seller
shall pay all costs of the Pending Appeals,



32



--------------------------------------------------------------------------------

shall have the right to retain any rebate of taxes that results from the Pending
Appeals, and shall pay the Existing Manager any portion of such rebate that may
be payable to Existing Manager under the Existing Management Agreement.
 
10.7    Taxes.    Seller shall be responsible for any of Seller’s federal or
local income and franchise taxes (if any), but not sales tax (if any) applicable
to the transaction contemplated by this Agreement, which sales tax (if any)
shall be the responsibility of Purchaser. Notwithstanding the foregoing, Seller
shall be responsible for sales and all other taxes for the Hotel relating to
periods before the Closing Date.
 
10.8    Existing Mortgage.    All interest payable with respect to the Existing
Loan shall be prorated at Closing as of the Apportionment Time. Seller shall be
obligated to pay at Closing any and all late fees, penalties, charges, and
default rate interest that have accrued prior to the Apportionment Time.
 
10.9    Space Leases.    Rent and all other amounts received from tenants under
the Marriott vacation sales Space Lease shall be apportioned between Seller and
Purchaser as of the Apportionment Time.
 
10.10    Transfer of Accounts.    In connection with any bank or other account
to be transferred by Seller to Purchaser pursuant to this Agreement (including
without limitation any operating accounts held by Existing Manager, but not
including accounts holding the FF&E Reserve which shall be retained by Seller
pursuant to Section 10.4.1), Seller shall take such action as Purchaser may
reasonably require to provide Purchaser (or Existing Manager on behalf of
Purchaser in the case of operating accounts held by Existing Manager) with
dominion and control over such accounts as of Closing.
 
10.11    Disputes with Respect to Adjustments.    If Seller and Purchaser, each
acting reasonably and in good faith, cannot resolve any issue with respect to
the adjustments described in this Article 10, they shall submit the issue for
binding arbitration and resolution by a nationally recognized accounting firm
mutually agreeable to both parties. In the event of such an arbitration, the
parties shall share equally in all fees or expenses imposed by the arbitrators,
and the finding of the arbitrators shall be binding on the parties. Each party
shall share equally in the cost of such arbitration, but each party shall bear
its own legal, accounting and other similar fees incurred in connection with
such arbitration. Such arbitration and determination shall be final and binding
on the parties and judgment may be entered upon such determination in any court
having jurisdiction thereof. Seller and Purchaser agree that any such
arbitration shall be conducted in Boston, Massachusetts. The arbitrator may
enter a default decision against any party who fails to participate in the
arbitration proceedings.
 
ARTICLE 11.    [RESERVED]



33



--------------------------------------------------------------------------------

 
ARTICLE 12.    MISCELLANEOUS
 
12.1    Assignment.    Neither Seller nor Purchaser shall assign this Agreement
without the consent of the other. Notwithstanding the foregoing, without
Seller’s consent, Purchaser shall have the right to assign this Agreement to any
Person that directly or indirectly is owned by Host Marriott, L.P Upon any such
assignment and the assumption by the assignee of all liabilities and obligations
of Purchaser under this Agreement, the Purchaser named herein shall
automatically be released from all such liabilities and obligations.
 
12.2    Notices.    Notices and other communications required or permitted under
this Agreement shall be in writing and delivered by hand against receipt or sent
by recognized overnight delivery service, or by facsimile or telecopy. All
notices shall be addressed as follows:
 
If to Seller:
 
Copley One LLC
c/o Overseas Partners Capital Corporation
2050 Marconi Drive, Suite 300
Alpharetta, Georgia 30005
Attention: David C. Gorst
Tel. No.: 770/777-8344
Fax No.: 770/777-8346
 
with a copy to:
 
Overseas Partners Ltd.
Cumberland House
One Victoria Street
Hamilton HM 11
Bermuda
Attention: Mark R. Bridges
Tel. No: 441/298-2421
Fax No.: 441/292-9142
 
with a copy to:
 
L & B Realty Advisors, Inc.
8750 North Central Expressway, Suite 800
Dallas, Texas 75231-6437
Attention: Daniel L. Plumlee
Tel. No.: 214/989-0888
Fax No.: 214/989-0700



34



--------------------------------------------------------------------------------

 
with a copy to:
 
Hill & Barlow
One International Place
Boston, Massachusetts 02110-2600
Attention: Elliot Surkin
Tel. No.: 617/428-3399
Fax No.: 617/428-3500
 
If to Purchaser:
 
HMC Copley LLC
c/o Host Marriott Corporation
10400 Fernwood Road
Bethesda, Maryland 20817
Attention: James F. Risoleo
Tel. No.: 301/380-2282
Fax No.: 301/380-6338
 
with a copy to:
 
Host Marriott Corporation
10400 Fernwood Road
Bethesda, Maryland 20817
Attention: David L. Buckley
Tel. No.: 301/380-2221
Fax No.: 301/380-6332
 
with a copy to:
 
Arnold & Porter
555 Twelfth Street, N.W.
Washington, D.C. 20004
Attention: Michael D. Goodwin
Tel. No.: 202/942-5558
Fax No.: 202/942-5999
 
or to such other addresses as may be designated by a proper notice. Notices
shall be deemed to be effective upon receipt (or refusal thereof) if personally
delivered or sent by recognized overnight delivery service, or upon
electronically verified transmission, if such delivery is by facsimile or
telecopy.
 
12.3    Waiver of Jury Trial; Jurisdiction.    Seller and Purchaser each hereby
waives any right to jury trial in the event any party files an action relating
to this Agreement or to the transactions or obligations contemplated by this
Agreement. Any action, suit or proceeding arising out of this Agreement or the
transactions contemplated by this Agreement shall be brought exclusively in the
federal and state courts sitting in



35



--------------------------------------------------------------------------------

Boston, Massachusetts, and Seller and Purchaser agree that such courts are the
most convenient forum for resolution of any such action and further agree to
submit to the jurisdiction of such courts and waive any right to object to venue
in such courts.
 
12.4    Counterparts and Effectiveness.    This Agreement may be executed in any
number of counterparts which, when taken together, shall constitute a single
binding instrument. Execution and delivery of this Agreement by facsimile shall
be sufficient for all purposes and shall be binding on any Person who so
executes.
 
12.5    Brokerage.    Purchaser and Seller each represents to each other that no
broker, finder or similar consultant has acted on its behalf in connection with
this Agreement or the transaction contemplated by this Agreement, except for
Broker. Purchaser agrees to pay Broker at Closing a commission in an amount
equal to $806,250. Purchaser and Seller each shall indemnify and hold the other
harmless from claims made against the other by any broker, finder or similar
consultant claiming through it for a commission, fee or compensation in
connection with this Agreement or the transaction contemplated by this
Agreement. The indemnification obligations set forth in this Section 12.5 shall
survive Closing or any termination of this Agreement.
 
12.6    Confidentiality.    Purchaser and Seller shall each maintain as
confidential the terms of this Agreement and any and all information and
material obtained about the other which is furnished to it by the other in
connection with this Agreement, and such obligation shall survive any
termination of this Agreement and shall survive Closing. Purchaser shall
maintain as confidential any and all information and material about the Hotel
which is furnished to it by or on behalf of Seller, and such obligation shall
survive any termination of this Agreement but shall terminate at Closing.
Confidential information shall not include information and material which (i)
becomes generally available to the public other than as a result of a disclosure
prohibited by this Section 12.6, (ii) is known to Purchaser or Seller, as the
case may be, prior to its receipt of such information and material from the
other, or (iii) becomes available to Purchaser or Seller, as the case may be, on
a nonconfidential basis from a source other than the other which is not
prohibited from disclosing the same. Notwithstanding the foregoing, (i) each of
Purchaser and Seller may disclose confidential information to its employees,
agents or advisors, and Purchaser may disclose such information to potential
investors, lenders, insurers and consultants, in each case on a need-to-know
basis after the recipients of the information have been informed of the
confidential nature of such information and directed not to disclose such
information except in accordance with this Section 12.6, (ii) each of Purchaser
and Seller may disclose confidential information to the extent legally
compelled, provided that it shall provide the other with prompt written notice
so that the other may seek a protective order or other appropriate remedy, and
(iii) Purchaser and Seller, following prior notice to and consultation with the
other, may disclose the transaction contemplated by this Agreement to the extent
necessary to obtain consents or approvals contemplated by this Agreement. At
Closing, Seller shall assign to Purchaser any existing confidentiality
agreements with respect to the Hotel to which Seller is a party.



36



--------------------------------------------------------------------------------

 
12.7    Public Announcements.    Neither Seller nor Purchaser shall make any
public statement, issue any press release or make any comments to the press
prior to the Closing with respect to this Agreement or the transactions
contemplated by this Agreement without the prior written consent of the other
party, except as otherwise required by law.
 
12.8    Recordation.    Neither Seller nor Purchaser shall record this Agreement
or any notice of this Agreement in any public records.
 
12.9    Replacement Property.    Purchaser and Seller acknowledge that, pursuant
to Section 1033 of the Code, Purchaser is acquiring the Hotel for the purpose of
replacing Purchaser’s World Trade Center Hotel that was destroyed in the
terrorist attacks of September 11, 2001. Purchaser shall have the absolute right
to structure the acquisition as such replacement property, provided that
Purchaser shall indemnify Seller from any and all additional costs, liabilities
or expenses as a result of such replacement. Upon request of Purchaser, Seller
shall cooperate with Purchaser, at Purchaser’s sole cost and expense, as
Purchaser may reasonably request to enable Purchaser to consummate such
replacement.
 
12.10    Exclusivity.    Until such time as this Agreement is terminated, Seller
shall not directly or indirectly solicit, initiate or encourage any inquiries or
proposals from, discuss or negotiate with, provide any non-public information
to, or consider the merits of any inquiries or proposals from, any third party
relating to any transaction involving the sale of the Hotel or any material
portion of the Hotel.
 
12.11    Financial Statements.    Upon request by Purchaser, Seller shall either
(i) provide the latest financial statements of the Hotel which have been
prepared in accordance with generally accepted accounting principles and the
rules and regulations of the Securities and Exchange Commission (to the extent
such statements were prepared in accordance with such rules and regulations or
can be revised, at no cost to Seller, to comply with such rules and
regulations), or (ii) cooperate with, and direct Existing Manager to cooperate
with, Purchaser and its accountants in preparing and auditing such financial
statements, at Purchaser’s sole cost and expense. Upon request by Purchaser,
Seller shall cause Seller’s accountants and counsel to cooperate, as reasonably
necessary, with Purchaser and its accountants, at no cost or expense to Seller,
in the process of providing or preparing such financial statements.
 
12.12    Further Assurances.    From time to time after Closing, at the request
of Purchaser, Seller shall, without further consideration, execute and deliver
such further instruments of transfer and assignment and take such other actions
as Purchaser may reasonably request to transfer and assign to, and vest in
Purchaser, the Hotel as contemplated by this Agreement, provided that such
documents or actions shall not subject Seller to any obligation or liability not
expressly imposed on Seller pursuant to this Agreement.



37



--------------------------------------------------------------------------------

 
12.13    Bulk Sales Laws.    Seller and Purchaser each waives compliance with
any bulk sales filings otherwise required by applicable law as a result of the
transactions contemplated by this Agreement.
 
12.14    Host Marriott Guaranty.    From and after Closing, Host Marriott, L.P.
hereby guaranties the prompt payment and performance by Purchaser of all of its
obligations under this Agreement and under all other documents executed by
Purchaser in favor of Seller at Closing. Liability of Host Marriott, L.P. shall
be primary and joint and several with Purchaser as though Host Marriott, L.P.
were a party hereto and to all such other documents. Such guaranty shall
automatically terminate and expire on the one (1) year anniversary of the
Closing Date, but shall survive with respect to any action on such guaranty that
has been instituted (whether or not settled or finally adjudicated) on or before
such date.
 
[signatures on following page]



38



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Seller and Purchaser have caused this Agreement to be
executed as of the Contract Date:
 
SELLER:
COPLEY ONE LLC, a Massachusetts
limited liability company

 
By:
 
Overseas Capital Co., its sole
   
manager

 
By:
 
/s/    DAVID C. GORST        

--------------------------------------------------------------------------------

   
Name:    David C. Gorst
   
Title:    Asst. V.P. Real Estate

 
By:
 
/s/    MARK R. BRIDGES        

--------------------------------------------------------------------------------

   
Name:    Mark R. Bridges
   
Title:    President and Treasurer

 
PURCHASER:
HMC COPLEY LLC, a Delaware limited liability company

 
By:
 
/s/    DOUGLAS W. HENRY        

--------------------------------------------------------------------------------

   
Name:    Douglas W. Henry
   
Title:    Authorized Officer

 
HOST:
The undersigned is executing this Agreement for purposes of agreeing to the
provisions of Section 12.14.

 
HOST MARRIOTT, L.P., a Delaware limited partnership
By:
 
Host Marriott Corporation, general partner

By:
 
/s/    DOUGLAS W. HENRY        

--------------------------------------------------------------------------------

   
Name:    Douglas W. Henry
   
Title:    Authorized Officer



39